Citation Nr: 1821331	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye cataract.  

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to a rating in excess of 10 percent for right eye photophobia.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to August 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, May 2016 and May 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a videoconference hearing in April 2017, but did not appear or provide good cause for the same.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).  

The Board notes that the May 2016 rating decision on appeal erroneously characterized the issue as awarding service connection for right eye photophobia, and rated the disability 10 percent disabling.  Significantly, service connection had already been awarded in a February 2010 rating decision and rated noncompensable, and an initial compensable rating was denied in a final June 2013 Board decision.  Accordingly, the Board has re-characterized the issue as entitlement to a rating in excess of 10 percent to accurately reflect the procedural history of the disability.  

The issue of entitlement to service connection for cracked teeth has been raised by the record in a September 2017 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regarding the claim for service connection for a right eye cataract, while the Board regrets any additional delay in this claim, the Board finds that additional development is necessary in the appeal.  Specifically, February 2010 VA eye examiner noted the Veteran underwent cataract extraction and intraocular lens implantation for his right eye in approximately 1980, and in his March 2010 notice of disagreement (NOD), the Veteran stated that all treatment records from the Charlotte Eye, Ear, Nose and Throat Associates had not been secured, including the operative report of the cataract removal.  Review of the evidence of record reveals there has been no attempt to obtain records from Charlotte Eye, Ear, Nose and Throat Associates leading up to, of, and following the right eye cataract surgery.  Such action should be accomplished on remand.  

In addition, the Board notes that a February 2010 VA eye examiner opined that the cataract of the right eye may have been caused by trauma of 1976 (i.e., tripping and hitting his right eye on the corner of a bed), but without examination of the lens or photographs of it, he could not resolve the issue without resort to mere speculation.  Due to the speculative nature of the February 2010 VA eye examination opinion, the examination is of limited probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Notably, the examiner also identified additional development which could render a more definitive opinion.  Thereafter, February 2016 and May 2017 VA eye conditions examinations reports include information as to examination of the Veteran's right eye lens, but no nexus opinions regarding the Veteran's right eye cataract.  Accordingly, after securing any outstanding VA and private treatment records, particularly from Charlotte Eye, Ear, Nose and Throat Associates and the 1980 right eye cataract surgery, an addendum  opinion as to the etiology of his right eye cataract (from the February 2010 VA examiner, if available) should be secured.  

Lastly, in August 2016 and May 2017, the Veteran filed a NOD with the grant of an increased (10 percent) rating for right eye photophobia and the denial of service connection for diabetes mellitus in a May 2016 and May 2017 rating decisions, respectively.  To date, however, no statement of the case (SOC) as to these claims has been furnished, and such should be accomplished on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including records from Charlotte Eye, Ear, Nose and Throat Associates and the right eye cataract surgery in approximately 1980, if available. 

3. Then obtain an addendum opinion from the February 2010 VA eye examiner (or other qualified examiner, if unavailable) as to the etiology of the Veteran's right eye cataract.  The claims file should be made available to and reviewed by the examiner.  The Board notes that the February 2010 VA eye examiner opined that the cataract of the right eye may have been caused by trauma of 1976 (i.e., tripping and hitting his right eye on the corner of a bed), but without examination of the lens or photographs of it, he could not resolve the issue without resort to mere speculation.  Examination of the lens has since been conducted in February 2016 and May 2017.  If the examiner deems this adequate to render an opinion, no additional examination of the Veteran's right eye is necessary.

As to the diagnosed right eye cataract, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is related to or had its onset in service, including the documented right eye injury in December 1976 during active military service.  

The examiner must provide a rationale for any and all opinions expressed.  

4. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for a right eye cataract.  

5. Separately, issue an SOC regarding the issue of entitlement to service connection for diabetes mellitus and entitlement to rating in excess of 10 percent for right eye photophobia, including appellate rights.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

